Appeal by the defendant from a judgment of the Supreme Court, Queens County (Browne, J.), rendered July 5, 1995, convicting him of criminal sale of a controlled substance in the first degree and criminal possession of a controlled substance in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the trial court did not err in closing the courtroom during the testimony of an undercover officer. The undercover officer testified, at a closure hearing, that he would soon be returning to the area of the defendant’s arrest, that he was active in the area of the courthouse, that he had been threatened, and that he had subjects lost from this case and others. This testimony sufficiently supports the order of closure (see, People v Mitchell, 209 AD2d 444; People v Thompson, 202 AD2d 454; People v Campbell, 204 AD2d 474; People v Hosien, 204 AD2d 658; People v Skinner, 204 AD2d 664; People v Jamison, 203 AD2d 385; People v Leybovich, 201 AD2d 670).
The defendant’s remaining contentions are either without merit or do not require reversal. Rosenblatt, J. P., Thompson, Altman and Luciano, JJ., concur.